Citation Nr: 1146680	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to eczema.

2.  Entitlement to service connection for hypertension, to include as secondary to eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to June 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Veteran seeks service connection for a psychiatric disorder and hypertension.  He claims that both are secondary to his service-connected skin disorder, which is currently characterized as eczema.  The medical evidence of record shows that the Veteran has current diagnoses of a psychiatric disorder and hypertension.  In addition, there are lay statements of record which claim that the Veteran's psychiatric disorder and hypertension were caused or aggravated by his skin disorder.  The Veteran himself specifically mentioned his frustration at his unresolved dermatological problems in a June 2006 VA outpatient psychiatric report which gave an Axis I diagnosis of dysthymia.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed psychiatric disorder and hypertension are related to the Veteran's military service, or to a service-connected disability.  Therefore, the Board finds that medical examinations are needed to determine the etiology of the Veteran's currently diagnosed psychiatric disorder and hypertension.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for a psychiatric disorder and a hypertensive disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any psychiatric disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner should provide an opinion as to whether any psychiatric disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is due to or aggravated by the Veteran's currently diagnosed skin disorder.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any hypertensive disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner should provide an opinion as to whether any hypertensive disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed hypertensive disorder is due to or aggravated by the Veteran's currently diagnosed skin disorder.  A complete rationale for all opinions must be provided.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

